Citation Nr: 1438660	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Tallahassee Memorial Hospital on September 7, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to July 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Medical Center (VAMC), located in Gainesville, Florida.

This issue was remanded by the Board in April 2011 for further development.  Specifically, the Board requested that development be undertaken to clarify the Veteran's representation and to provide the representative a copy of the original decision, the statement of the case (SOC), and any subsequent supplemental statement of the case (SSOC) produced as a result of that remand.  It was further requested that a VA Form 646, Statement of Accredited Representative in Appealed Case, be obtained prior to returning the case to the Board.  As the Veteran's representative submitted an Appellate Brief Presentation in August 2014, in which the representative indicated that the case together with the evidence in the claims file had clearly been reviewed, the Board finds that the purpose of the April 2011 remand directives have essentially been accomplished and no further development need be conducted.

Additionally, in a separate April 2011 determination, the Board remanded the issue of entitlement to an increased evaluation for a depressive disorder, not otherwise specified with anxiety disorder, currently rated as 30 percent disabling in order to provide the Veteran with a SOC in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the Veteran did not submit a timely substantive appeal with regard to the February 2012 SOC addressing this claim, this issue is currently not on appeal before the Board. 






FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for an inability to have a bowel movement for 8 to 10 days on September 7, 2009, at Tallahassee Memorial Hospital.

2.  The evidence of record reflects that the Veteran was service connected for depressive disorder with anxiety disorder, neck strain, herniated nucleus pulposus L5-S1, residuals of right knee injury, residuals of right ankle strain, left L5/S1 radiculopathy, residuals of right clavicle fracture, left ankle strain, bilateral pes planus, left inguinal herniorrhaphy, and left breast biopsy scar at the time the unauthorized medical care was administered.  His combined rating has been 90 percent since December 17, 2008.

3.  Such care was not rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health; and treatment was not rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses on September 7, 2009, at Tallahassee Memorial Hospital have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C. §1725, the provisions of the VCAA are not applicable.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  The VAMC obtained the pertinent records of the treatment at issue from Tallahassee Memorial Hospital, and an opinion from a VA physician.  The Veteran was, in fact, issued VCAA letters in December 2009 and July 2011, which informed him that it was ultimately his responsibility to give VA any evidence pertaining to the claim, and asked him to send any additional information or evidence to VA.  Additionally, the December 2009 SOC and July 2011 SSOC provided the Veteran with governing laws and regulations, as well as the basis for the denial of his claim.  Furthermore, it is clear from the August 2014 Appellate Brief Presentation that the Veteran's representative had full knowledge of the relevant regulations.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim.  Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
II.  Analysis

The Veteran is seeking payment or reimbursement for the cost of unauthorized private medical expenses incurred on September 7, 2009, at Tallahassee Memorial Hospital.  Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2013).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in Smith argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  

In the case at hand, there is no evidence that the Veteran obtained proper authorization pursuant to 38 C.F.R. § 17.54 for payment of the private medical expenses he incurred on September 7, 2009.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2013).

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004 (2013).  

The record reflects that the Veteran presented to Tallahassee Memorial Hospital on September 7, 2009, for complaints of an inability to have a bowel movement for 8 to 10 days.  He was noted as having obstipation and was treated with a prescription for bisacodyl (Dulcolax).  

The Board notes that the Veteran was service connected at time of this non-VA medical treatment, for depressive disorder with anxiety disorder, neck strain, herniated nucleus pulposus L5-S1, residuals of right knee injury, residuals of right ankle strain, left L5/S1 radiculopathy, residuals of right clavicle fracture, left ankle strain, bilateral pes planus, left inguinal herniorrhaphy, and left breast biopsy scar.  At the time of the private treatment in question, the Veteran's combined rating was 70 percent.  However, a 2012 rating decision retroactively increased the rating for his depressive disorder, so his combined rating has been 90 percent since December 17, 2008.  He was not rated totally disabled.

The Veteran asserts his entitlement to reimbursement based on the theory that he sought the non-VA treatment under emergent circumstances.  Specifically, he asserted in his December 2009 substantive appeal that he truly believed that something serious was going on with his stomach and that the VA clinics and urgent care centers were closed, as it was a federal holiday.  He asserted that he was in severe pain and had had no bowel movements for several days.  The Veteran contended that he was having trouble breathing at the time and believed it was a result of his stomach/bowels being possibly blocked. 

In November 2009, a VA physician determined that constipation is not a medical emergency and noted that the symptoms had been present for 8 to 10 days according to the emergency room record.  

As noted above, there is no evidence of record and the Veteran has not asserted that he obtained proper authorization pursuant to 38 C.F.R. § 17.54 for payment of the private medical expenses he incurred on September 7, 2009. 

In considering the Veteran's claim under 38 U.S.C.A. § 1728, the Board notes that reimbursement is warranted only in cases of medical emergency of such nature that delay would have been hazardous to life or health.  The Board is cognizant of the Veteran's contention that he believed something was seriously wrong at the time he sought emergency treatment; however, medical records dated September 7, 2009, do not indicate that the symptoms he reported experiencing on that day were such that delay would have been hazardous to life or health, and a medical opinion has been provided indicating such.  In fact, the symptoms described were noted to have been persistent for 8 to 10 days before the Veteran finally sought treatment.  As such, entitlement to reimbursement for medical treatment received on September 7, 2009, under the provisions of 38 U.S.C.A. § 1728 must be denied.

However, the provisions of 38 U.S.C.A. § 1725 provide for reimbursement if the treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Under such a standard, the Board must look at the facts and circumstances surrounding the treatment to determine whether a reasonable prudent layperson would have found the treatment to be emergent in nature, regardless of whether or not a medical care provider would have reached the same conclusion or whether delay in seeking immediate medical attention would, in fact, have been hazardous to life or health.

As noted above, however, the record reflects that the Veteran's symptoms of constipation were not of sudden onset, but rather had been present for 8 to 10 days before the Veteran finally decided to seek medical treatment.  Additionally, the treatment records from September 7, 2009, do not reflect that the Veteran complained of any symptoms other than constipation at that time or that he asserted a sudden worsening of his symptoms on that date.  As a lay person, it is reasonable to conclude that if he felt the symptoms had not warranted medical attention for 8-10 days, another day would not have made a difference since he did not claim any worsening in the symptomatology.  Under these circumstances, the Board finds that the symptoms he experienced on that day were not such that a reasonably prudent layperson would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Accordingly, the Board finds that reimbursement for medical treatment received on September 7, 2009, under the provisions of both 38 U.S.C.A. § 1725 and § 1728 must be denied.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Tallahassee Memorial Hospital on September 7, 2009, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


